— In a negligence action to recover damages for personal injuries, etc., defendants appeal from an interlocutory judgment of the Supreme Court, Nassau County, dated April 14, 1978 which, upon a jury verdict, was in favor of the plaintiffs and against them on the issue of liability. Interlocutory judgment reversed, on the law, and new trial granted, with costs to abide the event. In this case involving an accident between a motorcycle and an automobile, there was sufficient evidence to require that section 1141 of the Vehicle and Traffic Law be charged. Plaintiff John E. Doyle testified that he had his left turn signal on preparatory to making a left turn at an intersection some distance away. The signal was on for some five seconds prior to the accident. Defendant driver testified that Doyle had to have been making a left turn for the accident to have occurred. The court’s failure to include section 1141 of the Vehicle and Traffic Law in its charge after a specific request from defense counsel was error. It removed an issue of great importance from the jury in what the court itself characterized as an "intersectional” accident. Titone, J. P., Mangano, Rabin and Gibbons, JJ., concur.